Citation Nr: 0033302	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-01 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to June 
1971.

This comes before the Board of Veterans' Appeals (Board) by 
means of an August 1998 rating decision rendered by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The case was previously the subject of a March 2000 Board 
decision that has been vacated.


REMAND

Prior to consideration of the present claim, certain 
development must be completed to ensure compliance with the 
veteran's right to due process.

In October 1999, the veteran submitted a VA Form 21-4138 to 
the RO wherein he requested a new hearing before a member of 
the Board as he was unable to attend a previously scheduled 
hearing in June 1999 due to a death in the family.  In June 
2000, the Board granted a motion to reschedule a 
videoconference hearing under 38 C.F.R. § 20.704 (2000).  
However, the evidence does not indicate that such a hearing 
was scheduled or that the veteran withdrew his request for a 
hearing.  Due process concerns require that the veteran be 
afforded the opportunity for such hearing.

This case is accordingly REMANDED for the following 
development:

The RO should request that the veteran 
indicate whether he still desires a 
hearing before the Board.  If so, he 
should be asked to identify whether he 
wishes a hearing before a Member of the 
Board sitting at the RO, or before a 
Member of the Board by means of a 
videoconference hearing.  If he still 
desires a hearing, the RO should schedule 
him for such hearing in accordance with 
applicable law.

The Board wishes to thank the RO in advance for its 
assistance in this matter and trusts that it will attend to 
this development in a timely manner.

The veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET 
	Veterans Law Judge
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 


